UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-2349


TORINA A. COLLIS,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA, NATIONAL ASSOCIATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:06-cv-02451-PJM)


Submitted:   March 23, 2011                 Decided:   March 31, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torina A. Collis, Appellant Pro Se.           Elena D.      Marcuss,
MCGUIREWOODS, LLP, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torina    A.     Collis    appeals      from   the   district     court’s

final judgment following her unsuccessful trial in which she

alleged employment discrimination in violation of Title VII of

the Civil Rights Act of 1964, as amended.                   She raises numerous

issues on appeal.     For the reasons that follow we affirm.

           First,    we     find     no    error    in    the   district     court’s

dismissal of Collis’ trial attorney Morris Fischer.                         We note

that Fischer was the fourth attorney hired by Collis and that

Collis had ample time prior to trial to hire another attorney.

           Second,     we     find    that       Collis   has    failed    to     show

entitlement to a new trial based on her allegation of juror

misconduct, and we find no abuse of discretion by the district

court regarding the matter.               See United States v. Basham, 561
F.3d 302, 319 (4th Cir. 2009) (providing review standard for new

trial), cert. denied, 130 S. Ct. 3353 (2010); United States v.

Cheek, 94 F.3d 136, 140 (4th Cir. 1996) (noting that decision of

whether   improper        contact     or       communication     compromised      the

impartiality of the jury is reviewed for a “somewhat narrowed”

abuse of discretion).

           Third, the jury instruction to which Collis objects is

irrelevant,    as    the    jury     did    not    consider     the     instruction.

Fourth,   we   do   not     find    that   the     district     court    abused   its



                                           2
discretion   in   limiting    Collis       to   thirteen    trial   witnesses.

United States v. Hassan El, 5 F.3d 726, 731 (4th Cir. 1993).

           Finally, we decline to reverse the district court, as

sought by Collis in her fifth issue, and we find no error in the

district court’s ruling regarding Collis’ attempt to utilize the

judicial notice provision of Fed. R. Evid. 201.                 See generally

Colonial Penn Ins. Co. v. Coil, 887 F.2d 1236, 1239-40 (4th Cir.

1989)   (discussing   Rule   201(b)(2)      regarding      judicially   noticed

facts).

           Accordingly,      we   affirm.         We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                       3